1                                        UNITED STATES DISTRICT COURT

2                                            DISTRICT OF NEVADA

3                                                       ***

4

5
      ALEXANDER DURFEY,
6
                            Plaintiff,
7                                                          2:17-cv-03136-GMN-VCF
      vs.                                                  ORDER
8     DOUGLAS HERNDON,
9                            Defendant.

10

11          Before the Court is Alexander Durfey v. Douglas Herndon, case number 2:17-03136-GMN-VCF.
12   Plaintiff submitted a complaint to the court on December 29, 2017. (ECF No. 1). Plaintiff was ordered
13   to pay the filing fee or in the alternative submit an application to proceed in forma pauperis by July 12,
14   2019. (ECF No. 3).
15          To date, Durfey has not filed an application to proceed in forma pauperis or pay the filing fee. It
16   appears that Durfey has abandoned this litigation. A complaint has not been lodged in this matter since
17   the filing fee was not paid.
18          Accordingly,
19           IT IS HEREBY ORDERED that Clerk of Court administratively close this case.
20          DATED this 15th day of July, 2019.
                                                                 _________________________
21
                                                                 CAM FERENBACH
22
                                                                 UNITED STATES MAGISTRATE JUDGE

23

24

25
